Beldock, P. J.,
dissents and votes to affirm the judgments with the following memorandum: I agree that it was error for the trial court to fail to charge that the admissions by the codefendant Greico were not binding on appellants. However, I do not agree that this error is sufficient to justify reversal because: (1) appellants’ guilt was clearly established by the evidence; (2) the jury obviously did not believe that Greico made any admissions because they acquitted him; (3) appellants took no exception and made no request to charge with respect to such admissions; and (4) the point is not raised in the appellants’ brief. Although it was error to charge that the verdict must be the same on all three counts, such error may be corrected by reversing the judgments with respect to the *856burglary count, by dismissing said count of the indictment, and by affirming the judgments as to the conspiracy and grand larceny counts with respect to which the court is unanimous that the evidence was sufficient to establish appellants’ guilt.